Case 1:18-cv-02273-PAB-NRN Document 94 Filed 08/01/19 USDC Colorado Page 1 of 14




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Action No. 18-cv-02273-PAB-NRN

   JEFFREY T. MAEHR,

   Plaintiff,

   v.

   UNITED STATES,

   Defendant.


                        REPORT AND RECOMMENDATION ON
        PLAINTIFF’S OPPOSED MOTION FOR PRELIMINARY INJUNCTION (DKT. #45)
                                     and
                DEFENDANT’S RENEWED MOTION TO DISMISS (DKT. #82)


   N. Reid Neureiter
   United State Magistrate Judge

           This case is before the Court pursuant to Orders (Dkt. #46 & #83) issued by

   Chief Judge Philip A. Brimmer referring Plaintiff Jeffrey T. Maehr’s Opposed Motion for

   Preliminary Injunction (Dkt. #45) and Defendant United States’ Renewed Motion to

   Dismiss. (Dkt. #82.) The Court has carefully considered the motions, responses (Dkt.

   #54 & #84), replies (Dkt. #80 & #85), and the United States’ sur-reply. (Dkt. #89.) On

   July 22, 2019, the Court heard argument on the subject motions. (See Dkt. #90.) The

   Court has taken judicial notice of the Court’s file, considered the applicable Federal

   Rules of Civil Procedure and case law, and recommends Plaintiff’s Opposed Motion for

   Preliminary Injunction (Dkt. #45) be denied and Defendant’s Renewed Motion to

   Dismiss (Dkt. #82) be granted.
Case 1:18-cv-02273-PAB-NRN Document 94 Filed 08/01/19 USDC Colorado Page 2 of 14




                                       I. BACKGROUND

   a. Procedural History

          Mr. Maehr, proceeding pro se,1 initiated this lawsuit against the Internal Revenue

   Service (“IRS”) on September 4, 2018. (Dkt. #1.) On September 7, 2018, Magistrate

   Judge Gordon P. Gallagher identified various pleading deficiencies and ordered Mr.

   Maehr to file an amended complaint (Dkt. #5), which Mr. Maehr did on December 3,

   2018. (Dkt. #8.) The First Amended Complaint was also deemed deficient (Dkt. #10),

   but Mr. Maehr’s Second Amended Complaint (Dkt. #14) was drawn to Chief Judge

   Brimmer and me. (Dkt. #15.)

          On February 28, 2019, Mr. Maehr filed the subject preliminary injunction motion.

   (Dkt. #45.) On March 11, 2019, the United States moved to dismiss the Second

   Amended Complaint. (Dkt. #51.) Mr. Maehr was given leave to further amend his

   complaint (see Dkt. #77), and the United States renewed the subject motion (Dkt. #82)

   to dismiss the Third Amended Complaint (“TAC”). (Dkt. #70.) On May 17, 2019, Mr.

   Maehr filed, without leave of Court, an “Addendum to Amended Brief” (the

   “Addendum”). (Dkt. #78.) The United States construed the two filings as a single

   pleading and as the operative complaint, and addressed both in its motion to dismiss.




   1 The Court must construe liberally the filings of pro se litigants. See Haines v. Kerner,
   404 U.S. 519, 520-21 (1972); Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).
   However, the Court should not be the pro se litigant’s advocate, nor should the Court
   “supply additional factual allegations to round out [the pro se litigant’s] complaint or
   construct a legal theory on [his] behalf.” Whitney v. New Mexico, 113 F.3d 1170, 1173-
   74 (10th Cir. 1997) (citing Hall, 935 F.2d at 1110). In addition, pro se litigants must
   follow the same procedural rules that govern other litigants. Nielsen v. Price, 17 F.3d
   1276, 1277 (10th Cir. 1994).
                                                2
Case 1:18-cv-02273-PAB-NRN Document 94 Filed 08/01/19 USDC Colorado Page 3 of 14




   For the sake of completeness and convenience, the Court will do likewise. Each parties’

   motion is now ripe for review.

   b. Mr. Maehr’s Allegations

          Mr. Maehr has been litigating the validity of his tax liability for many years, and

   before many different courts. (See Dkt. #82 at 1 n.1 (collecting cases).) In this lawsuit,

   Mr. Maehr challenges the IRS’s tax assessment for the 2003–06 tax years. He alleges

   that the assessment “is erroneous due to [the IRS] manufacturing frivolous assessment

   figures which have conflicted over the years,” and that he “has firsthand knowledge of

   personal bank business, social security administration, and other asset records to

   dispute the original egregious and unconscionable assessment.” (Dkt. #70 ¶ 3)

   (emphases omitted.) Although Mr. Maehr concedes that he “brought, eventually over

   several years, multiple suits challenging the assessment,” he claims that he was

   “continually” denied due process. (Id. ¶¶ 8-9.)

          Mr. Maehr asserts four claims for relief. First, he alleges that he has been denied

   “pre-assessment third party summonsed documents” in the IRS’s possession during

   past proceedings, including the government’s garnishment of Mr. Maehr’s Social

   Security payments. (Id. ¶¶ 14-18.) Accordingly, he requests that the Court order the

   United States to “produce the simple, pre-assessment documents it claims it has and

   claims it used to assess” him. (Id. ¶ 31.)

          Mr. Maehr’s second claim for relief appears to be a request for “compensatory

   and punitive damages” against the United States. (Id. ¶ 27.) Similarly, his third claim for

   relief requests an award of attorney fees and costs “and/or . . . whatever this honorable




                                                3
Case 1:18-cv-02273-PAB-NRN Document 94 Filed 08/01/19 USDC Colorado Page 4 of 14




   court deems right, just and fair to compensate Plaintiff for the depravation [sic] of rights,

   finances, living, health and emotional state for well over ten years.” (Id. ¶¶ 29-30.)

          Finally, in the Addendum, Mr. Maehr alleges that the United States possesses an

   “‘Individual Master File’ . . . whereby Defendant’s records and documentation of all

   assessments and all elements related to such assessments are to be part of

   Defendant’s lawful records.” (Dkt. #78 ¶ 1.) He asks the Court to order the United States

   to provide him with this file, which he claims “likely will show that the assessment is

   fraudulent[.]” (Id. ¶ 2.)

                                          II. ANALYSIS

   a. United States’ Renewed Motion to Dismiss (Dkt. #82) Motion to Dismiss

          The United States moves for dismissal of Mr. Maehr’s claims under Rules

   12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure. Dismissal pursuant to

   Rule12(b)(1) is appropriate if the Court lacks subject matter jurisdiction over claims for

   relief asserted in the complaint. Rule 12(b)(1) challenges are generally presented in one

   of two forms: “[t]he moving party may (1) facially attack the complaint’s allegations as to

   the existence of subject matter jurisdiction, or (2) go beyond allegations contained in the

   complaint by presenting evidence to challenge the factual basis upon which subject

   matter jurisdiction rests.” Merrill Lynch Bus. Fin. Servs., Inc. v. Nudell, 363 F.3d 1072,

   1074 (10th Cir. 2004) (quoting Maestas v. Lujan, 351 F.3d 1001, 1013 (10th Cir. 2003)).

   When reviewing the factual basis on which subject matter jurisdiction rests, the district

   court does not presume the truthfulness of the complaint and “has wide discretion to

   allow affidavits, other documents, and a limited evidentiary hearing to resolve disputed

   jurisdictional facts under Rule 12(b)(1).” Holt v. United States, 46 F.3d 1000, 1003 (10th



                                                 4
Case 1:18-cv-02273-PAB-NRN Document 94 Filed 08/01/19 USDC Colorado Page 5 of 14




   Cir. 1995) (citations omitted). Consideration of evidence outside the pleadings does not

   convert the motion to a Rule 56 motion. Id.

          By contrast, Rule 12(b)(6) provides that a defendant may move to dismiss a

   claim for “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P.

   12(b)(6). “The court’s function on a Rule 12(b)(6) motion is not to weigh potential

   evidence that the parties might present at trial, but to assess whether the plaintiff’s

   complaint alone is legally sufficient to state a claim for which relief may be granted.”

   Dubbs v. Head Start, Inc., 336 F.3d 1194, 1201 (10th Cir. 2003) (citations and quotation

   marks omitted).

          “A court reviewing the sufficiency of a complaint presumes all of plaintiff’s factual

   allegations are true and construes them in the light most favorable to the plaintiff.” Hall,

   935 F.2d at1198. “To survive a motion to dismiss, a complaint must contain sufficient

   factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550

   U.S. 544, 570 (2007)). Plausibility, in the context of a motion to dismiss, means that the

   plaintiff pleaded facts which allow “the court to draw the reasonable inference that the

   defendant is liable for the misconduct alleged.” Id. The Iqbal evaluation requires two

   prongs of analysis. First, the court identifies “the allegations in the complaint that are not

   entitled to the assumption of truth,” that is, those allegations which are legal

   conclusions, bare assertions, or merely conclusory. Id. at 679–81. Second, the court

   considers the factual allegations “to determine if they plausibly suggest an entitlement to

   relief.” Id. at 681. If the allegations state a plausible claim for relief, such claim survives

   the motion to dismiss. Id. at 679.



                                                  5
Case 1:18-cv-02273-PAB-NRN Document 94 Filed 08/01/19 USDC Colorado Page 6 of 14




          However, the Court need not accept conclusory allegations without supporting

   factual averments. Southern Disposal, Inc., v. Texas Waste, 161 F.3d 1259, 1262 (10th

   Cir. 1998). “[T]he tenet that a court must accept as true all of the allegations contained

   in a complaint is inapplicable to legal conclusions. Threadbare recitals of the elements

   of a cause of action, supported by mere conclusory statements, do not suffice.” Iqbal,

   556 U.S. at 678. Moreover, “[a] pleading that offers ‘labels and conclusions’ or ‘a

   formulaic recitation of the elements of a cause of action will not do.’ Nor does the

   complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual

   enhancement.’” Id. (citation omitted). “Where a complaint pleads facts that are ‘merely

   consistent with’ a defendant’s liability, it ‘stops short of the line between possibility and

   plausibility of ‘entitlement to relief.’’” Id. (citation omitted).

          The United States argues that Mr. Maehr has already challenged the IRS’s

   calculations of his income tax deficiencies for the tax years 2003–06, and this Court

   does not have jurisdiction to relitigate that issue. Mr. Maehr attempts to frame his

   lawsuit as one that “simply asks the Defendant to produce what was never produced in

   prior cases, and to address evidence Plaintiff produced in the same cases.” (Dkt. #84 at

   4.) The Court rejects Mr. Maehr’s proposed framework and agrees with the United

   States that this lawsuit should be dismissed because Mr. Maehr’s claims for relief are

   barred by 26 U.S.C. § 6512(a) (I.R.C. § 6512(a)).

          Under the Internal Revenue Code, a taxpayer may challenge an income tax

   assessment in two ways:

          One way is to pay the tax, request a refund from the IRS, and then file a
          refund suit in the Court of Federal Claims or in a district court. I.R.C. §
          7422(a). The Court of Federal Claims lacks jurisdiction over a tax refund
          suit unless the assessment has been fully paid. See Ledford v. United


                                                     6
Case 1:18-cv-02273-PAB-NRN Document 94 Filed 08/01/19 USDC Colorado Page 7 of 14




          States, 297 F.3d 1378, 1382 (Fed. Cir. 2002). In the alternative, the
          taxpayer can file a petition with the Tax Court without paying the
          assessment. See Flora v. United States, 362 U.S. 145, 163, 80 S. Ct. 630,
          4 L. Ed. 2d 623 (1960).

   Smith v. United States, 495 F. App’x 44, 48 (Fed. Cir. 2012). With certain enumerated

   exceptions, if a taxpayer properly files a petition with the Tax Court, he cannot later file

   a claim in the Court of Federal Claims or in a district court to obtain a credit or refund for

   the same taxable year. Id. (citing 26 U.S.C. § 6512(a)). In other words, under 26 U.S.C.

   § 6512(a), “filing a petition to the Tax Court to challenge an asserted deficiency bars the

   taxpayer from bringing a suit in any other court for the recovery of any part of the tax for

   that taxable year.” Hook v. United States, 624 F. App’x 972, 978 (10th Cir. 2015).

          Here, Mr. Maehr did not pay the taxes and then seek a refund. Instead, he filed a

   petition with the United States Tax Court seeking redetermination of the IRS’s notices of

   income tax deficiencies for the tax years 2003, 2004, 2005, and 2006. His petition was

   dismissed.2 Mr. Maehr then appealed the Tax Court’s decision to the Tenth Circuit,

   which affirmed the dismissal of his petition, concluding that the petition “contains no

   valid challenges to the notices of deficiency and fails to specifically identify errors

   related to the determination of his income tax deficiencies. It, instead, raises conclusory

   challenges to the constitutionality of the Internal Revenue Code and power of the

   Commissioner to impose income taxes.” Maehr v. Comm’r, 480 F. App’x 921, 923 (10th

   Cir. 2012). The court also stated that the challenges raised by Mr. Maehr have been

   roundly rejected. Id. (collecting cases). On September 6, 2012, Mr. Maehr filed a

   petition for certiorari in the United States Supreme Court that was denied. See Maehr v.



   2The United States attached as an exhibit to its Response a copy of the Tax Court’s
   August 19, 2011 Order of Dismissal and Decision. (Dkt. #82-1.)
                                                 7
Case 1:18-cv-02273-PAB-NRN Document 94 Filed 08/01/19 USDC Colorado Page 8 of 14




   Comm’r, 568 U.S. 1232 (2013). On April 11, 2013, Mr. Maehr filed a petition for

   rehearing that also was denied. See Maehr v. Comm’r, 569 U.S. 990 (2013).

          Mr. Maehr argues that because “[n]one of the past courts had pre-assessment

   records as evidence despite Plaintiff’s assessment challenges,” his case was “never

   adjudicated.” (Dkt. #70 ¶ 20.) But “an inability to advance certain arguments in the Tax

   Court does not defeat § 6512(a)’s bar.” Smith v. United States, 101 Fed. Cl. 474, 479

   (2011), aff’d, 495 F. App’x 44 (Fed. Cir. 2012). Nor is his claim that his due process

   rights were violated among the six exceptions to the statutory bar enumerated in §

   6512(a). See 26 U.S.C. § 6512(a)(1)–(6). See also Hook, 624 F. App’x at 978 (rejecting

   the plaintiff’s argument that the Tax Court proceedings were constitutionally flawed for

   the same reason). Moreover, in the Addendum, Mr. Maehr claims that the IRS records

   he seeks will “likely show that the assessment was fraudulent.” (Dkt. #78 ¶ 2.) Under

   these circumstances, the Court cannot view the present lawsuit as anything but Mr.

   Maehr’s latest attempt to contest the Tax Court’s final determination of his tax liabilities.

   When he chose to challenge the federal income tax deficiencies in the Tax Court first,

   Mr. Maehr “put the entire matter into the hands of that court.” Stephanatos v. United

   States, 306 F. App’x 560, 563 (Fed. Cir. 2009) (citing Erickson v. United States, 159 Ct.

   Cl. 202, 309 F.2d 760, 767 (1962)). This Court is precluded by § 6512(a) from

   exercising jurisdiction to redetermine those same liabilities.3




   3 To the extent that Mr. Maehr argues that the Court should exercise jurisdiction to
   compel the IRS to produce documents to him, Mr. Maehr has filed a Freedom of
   Information Act (“FOIA”) request for his IRS records. (See Dkt. #84 at 30-32; #92.) The
   Court agrees with the United States that Mr. Maehr has not cited and authority or need
   to interfere with the FOIA process.
                                                 8
Case 1:18-cv-02273-PAB-NRN Document 94 Filed 08/01/19 USDC Colorado Page 9 of 14




          The Court further notes that Mr. Maehr’s other attempts to thwart the IRS’s

   investigation into and collection of his unpaid taxes have failed. For example, in Maehr

   v. Comm’r, 641 F. App’x 813 (10th Cir. 2016), a case where Mr. Maehr sought to quash

   IRS summons issued to third parties, the Tenth Circuit, after observing that he “did not

   pay his federal income taxes from 2003 to 2006 and still owes the IRS the amount of his

   unpaid liabilities for these years,” stated:

          [Mr. Maehr] has continuously utilized the judicial system (he claims he
          “has now been in at least twelve courts”) to try to avoid paying his
          underlying tax liabilities even though the courts have repeatedly concluded
          that his claims are without merit. See, e.g., Maehr v. United States, No.
          8:08CV190, 2009 WL 2507457, at *3 (D. Neb. Aug. 13, 2009) (concluding
          that Petitioner’s “arguments are without merit and the court will not waste
          time addressing these frivolous claims”); Maehr v. United States, No.
          3:08–MC–00067–W, 2008 WL 2705605, at *2 (W.D.N.C. July 10, 2008)
          (concluding that Petitioner’s arguments are “wholly without merit”).

   641 F. App’x at 816–17 (brackets omitted). See also Maehr v. Koskinen, 664 F. App’x

   683, 684 (10th Cir. 2016) (“We agree with the district court that Appellant’s challenges

   to his underlying tax liabilities are frivolous. Appellant has raised these same arguments

   before, and we have rejected them before.”). And, in April 2018, the Court of Federal

   Claims dismissed on jurisdictional grounds yet another lawsuit filed by Mr. Maehr

   challenging the IRS’s tax assessments. See Maehr v. United States, 137 Fed. Cl. 805,

   reconsideration denied, 139 Fed. Cl. 1 (2018), aff’d, 767 F. App’x 914 (Fed. Cir. 2019).

          This Court must likewise reject Mr. Maehr’s most recent collateral attack on the

   final decision issued by the Tax Court. The Court finds that it lacks subject matter

   jurisdiction over Mr. Maehr’s claims, and therefore recommends that this lawsuit be

   dismissed without prejudice. See Brereton v. Bountiful City Corp., 434 F.3d 1213, 1216–

   17 (10th Cir.2006) (recognizing established rule that “where the district court dismisses

   for lack of jurisdiction . . . the dismissal must be without prejudice” because a court

                                                  9
Case 1:18-cv-02273-PAB-NRN Document 94 Filed 08/01/19 USDC Colorado Page 10 of 14




   without jurisdiction lacks power “to make any determination of the merits of the

   underlying claim”). Because the Court has determined that lacks subject matter

   jurisdiction pursuant to Rule 12(b)(1), it will not address the United States’ res judicata

   and Rule 12(b)(6) arguments. See Smith v. United States, No. 13-cv-01156-RM-KLM,

   2014 WL 6515677, at *5 (D. Colo. July 10, 2014) (“Although Defendant raises the issue

   of res judicata, . . . the Court must first address subject matter jurisdiction over the

   case.”), report and recommendation adopted as modified, No. 13-cv-01156-RM-KLM,

   2014 WL 6527980 (D. Colo. Nov. 20, 2014), aff’d sub nom. Hook, 624 F. App’x 972.

   b. Mr. Maehr’s Opposed Motion for Preliminary Injunction (Dkt. #45)

          Mr. Maehr requests that the Court stop the United States from collecting owed

   but unpaid taxes. Specifically, he asks that the Court enter “the immediate stay of

   garnishment of all social security funds until all possible adjudication has been

   completed.” (Dkt. #45 at 2.) This motion will be denied because the requested relief is

   barred by the Anti-Injunction Act, 26 U.S.C. § 7421 (I.R.C. § 7421)).

          The Anti–Injunction Act provides that “a litigant may not bring a ‘suit for the

   purpose of restraining the assessment or collection of any tax . . . in any court by any

   person, whether or not such person is the person against whom such tax was

   assessed.’” Green Sol. Retail, Inc. v. United States, 855 F.3d 1111, 1114 (10th Cir.

   2017) (quoting I.R.C. § 7421(a)). “The purpose of the Anti–Injunction Act is to allow the

   government to conduct its business expeditiously in the assessment and collection of

   taxes without judicial intervention and to require that a taxpayer challenging the

   assessment and collection of taxes against him must first file a claim for a refund with

   the IRS.” Brasfield v. I.R.S., No. 01-Z-2409 (CBS), 2002 WL 1760852, at *2 (D. Colo.



                                                 10
Case 1:18-cv-02273-PAB-NRN Document 94 Filed 08/01/19 USDC Colorado Page 11 of 14




   June 6, 2002) (citing Wyo. Trucking Assoc., Inc. v. Bentsen, 82 F.3d 930, 933 (10th

   Cir.1996)). The Anti-Injunction Act is jurisdictional. Green Solution, 855 F.3d at 1114.

          There are two narrow judicial exceptions to the Anti-Injunction Act’s bar that are

   relevant here. The first applies where the taxpayer demonstrates that “1) under no

   circumstances could the government establish its claim to the asserted tax; and 2)

   irreparable injury would otherwise occur.” Souther v. Milhbachler, 701 F.2d 131, 132

   (10th Cir.1983) (citing Bob Jones Univ. v. Simon, 416 U.S. 725, 737 (1974); Lonsdale v.

   United States, 919 F.2d 1440, 1442 (10th Cir.1990)). This exception does not apply

   because Mr. Maehr has not satisfied either of its required elements. First, he cites to no

   evidence that shows the United States could not, under any circumstances, establish its

   claim on Mr. Maehr’s 2003–06 taxes. Indeed, myriad courts have found that Mr. Maehr

   owes federal income taxes for those years. See, e.g., Maehr, 641 F. App’x at 814. Nor

   does Mr. Maehr demonstrate that he will suffer irreparable harm absent an injunction.

   He only alleges that the United States garnishing his Social Security benefits since

   February 2016, “despite an unproven, and as yet, unvetted assessment,” constitutes

   “severe, ongoing harm to him financially.” (Dkt. #45 at 2.) Not only is this allegation

   conclusory, mere monetary harm or financial hardship is not sufficient to establish

   irreparable injury. Andrews v. United States, No. 09-cv-02394-MSK-KLM, 2010 WL

   2510399, at *6 (D. Colo. Mar. 8, 2010).

          In his Response, Mr. Maehr states that the government is not permitted to

   garnish all his Social Security benefits, which is what it has been doing. Instead, he

   argues that 26 U.S.C. § 6331(h) only allows a levy of up to fifteen percent of certain




                                                11
Case 1:18-cv-02273-PAB-NRN Document 94 Filed 08/01/19 USDC Colorado Page 12 of 14




   Social Security payments. He also contends that 42 U.S.C. § 407 “suggests” that no

   social security benefits can be levied.

          The Court can dispense with Mr. Maehr’s latter argument as it was already made

   to and rejected by the Tenth Circuit. See Maehr v. Koskinen, 664 F. App’x at 684 (Mr.

   Maehr’s “argument that his Social Security retirement benefits cannot be levied under

   42 U.S.C. § 407(a) ignores the fact that this provision is expressly superseded by 26

   U.S.C. § 6334(c) in the tax-collection context.”). As to the former, under 26 U.S.C. §

   6331(a), the IRS can levy on all property or rights to property of a delinquent taxpayer

   unless § 6334 provides a specific exception. Most levies are limited, however, in that

   they may only attach to “property possessed and obligations existing at the time

   thereof.” 26 U.S.C. § 6331(b). Section 6331(h) provide a means for the IRS to levy

   property and obligations to the taxpayer which are not yet in existence at the time of

   attachment. See 26 U.S.C. 6331(h) (“the effect of such levy on specified payments to or

   received by a taxpayer shall be continuous from the date such levy is first made . . .”).

   Unlike levies under Section 6331(a), “continuing” levies attach to new property rights as

   they arise but are limited to fifteen percent of any specified payment. Mr. Maehr claims

   that his Social Security benefits are subject to the limitations on continuous levy from

   specified payments. However, the pertinent case law “overwhelmingly” rejects Mr.

   Maehr’s position. See Holland v. United States, No. 17-13926, 2019 WL 1077123, at *6

   (E.D. Mich. Mar. 7, 2019) (collecting cases). But see Anderson v. I.R.S. (In re

   Anderson), 250 B.R. 707, 709-11 (Bankr. D. Mont. 2000). The Court finds that Mr.

   Maehr’s Social Security payments likely represent a present, vested right to receive

   benefits in fixed monthly payments and that the amount of these benefits are calculable.



                                               12
Case 1:18-cv-02273-PAB-NRN Document 94 Filed 08/01/19 USDC Colorado Page 13 of 14




   See Bowers v. United States, 861 F. Supp. 2d 921, 923 (C.D. Ill.), aff’d, 498 F. App’x

   623 (7th Cir. 2012). Thus, Mr. Maehr has not demonstrated that “under no

   circumstances” could the IRS seize the entire stream of payments through a one-time

   levy pursuant to §§ 6331(a)–(b).

          The second Anti-Injunction Act exception applies where Congress has not

   provided the taxpayer with an alternative remedy to challenge the validity of the tax at

   issue. See Ambort v. United States, 392 F.3d 1138, 1140 (10th Cir. 2004). Here, Mr.

   Maehr had an alternate remedy and he used it. He filed a petition in Tax Court, and

   when the petition was dismissed, he sought review in the Tenth Circuit. Moreover,

   under 26 U.S.C. § 6330, Mr. Maehr had an opportunity to request a pre-levy hearing, at

   which he could have challenged the appropriateness of the collection actions and

   offered collection alternatives. His motion is silent as to whether he exercised that right.

   Therefore, neither exception to Anti-Injunction Act apply and Mr. Maehr is not entitled to

   injunctive relief.

                                    IV. RECOMMENDATION

          WHEREFORE, for the foregoing reasons, it is hereby RECOMMENDED that

   Plaintiff Jeffrey T. Maehr’s Opposed Motion for Preliminary Injunction (Dkt. #45) be

   DENIED, that Defendant United States’ Renewed Motion to Dismiss (Dkt. #82) be

   GRANTED, and that Plaintiff’s Third Amended Complaint (as construed as Dkt. #70 &

   #78) be DISMISSED WITHOUT PREJUDICE.

          NOTICE: Pursuant to 28 U.S.C. § 636(b)(1)(c) and Fed. R. Civ. P. 72(b)(2),

   the parties have fourteen (14) days after service of this recommendation to serve

   and file specific written objections to the above recommendation with the District



                                                13
Case 1:18-cv-02273-PAB-NRN Document 94 Filed 08/01/19 USDC Colorado Page 14 of 14




   Judge assigned to the case. A party may respond to another party’s objections

   within fourteen (14) days after being served with a copy. The District Judge need

   not consider frivolous, conclusive, or general objections. A party’s failure to file

   and serve such written, specific objections waives de novo review of the

   recommendation by the District Judge, Thomas v. Arn, 474 U.S. 140, 148-53

   (1985), and also waives appellate review of both factual and legal questions.

   Makin v. Colorado Dep’t of Corrections, 183 F.3d 1205, 1210 (10th Cir. 1999);

   Talley v. Hesse, 91 F.3d 1411, 1412-13 (10th Cir. 1996).

                                          BY THE COURT


   Date: August 1, 2019
         Denver, Colorado                        N. Reid Neureiter
                                                 United States Magistrate Judge




                                            14
